Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 39 disclosing a system for controlling a surgical robot based on previous kinematic and imaging information.

	Regarding claim 39 the relevant art Quaid et al. (US Pre-Granted Application No. US 2004/0106916 A1 hereinafter “Quaid”) in view of Jacobus et al (US Patent No. US 5,769,640 hereinafter “Jacobus”) discloses a surgical robot for teleoperated surgery (Quaid [0143]) that records one or more kinematic signature (Quaid [0093]) and motion picture imagery (Quaid [0092]) in order to control the surgical instrument using this information (Quaid [0115-0116]) and comparing the information to signature information of the surgical system to the end effector, but fails to disclose wherein the kinematic and motion picture information is obtained from previously recorded surgical procedures. Specifically, the relevant art fails to disclose “A teleoperated surgical system comprising: an information structure in a computer readable storage device the information structure including one or more kinematic signatures of an instrument and the information structure including one or more motion picture surgical image signatures and that associates motion picture surgical image signatures with kinematic signatures of the instrument; each of the one or more kinematic signatures based upon kinematic information recorded for a multiplicity of prior occurrences of a surgical procedure; each of the one or more motion picture surgical image signatures based upon motion picture surgical image information recorded for a multiplicity of prior occurrences of the surgical procedure; a processor configured to, compare, during a performance of the surgical procedure within the surgical system, motion picture surgical images, captured within a surgical scene, with at least one of the motion picture surgical image signatures; compare, during the performance of the surgical procedure within the surgical system, instrument kinematic information, generated during the surgical procedure that is indicative of motion of a surgical instrument, with at least one of the kinematic signatures of the instrument; launch, during the performance of the surgical procedure,  in response to a match between the motion picture surgical images captured within the surgical scene during the performance of the surgical procedure and at least one of the motion picture surgical image signatures and between the instrument kinematic information generated during the surgical procedure that is indicative of motion of the surgical instrument and the at least one of the kinematic signatures of the instrument to adjust surgical system  operation in response to the launched surgical instrument control signal.”. 

	Claims 40-42 and 47-55 are also allowed due to their dependence on claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,887,222 A discloses a means for controlling a multi joint robotic arm
US 2009/0036902 A1 discloses a surgical system with master-slave controls
US 2011/0267450 A1 discloses a means for looking at images to determine a correct position of an object
US 2011/0305379 A1 discloses a surgical system for determining kinematics of a patient prior to operating on them 
US 2014/0046128 A1 discloses a robotic training system for surgery 
US 2014/0379132 A1 discloses another means for teleoperated master-slave surgery 
US 2015/0356252 A1 discloses a medical database and system 
 US 2016/0106616 A1 discloses a means for recognizing and recording user motion or kinematics 
US 9,341,704 B2 discloses a means for object tracking 
US 9, 652,591 B2 discloses a means for arranging surgical equipment prior to the procedure



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                                /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664